DISMISS; and Opinion Filed February 17, 2017.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-16-01207-CV

                          IN THE INTEREST OF A.G., A CHILD

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 14-1176-W

                            MEMORANDUM OPINION
                      Before Justices Bridges, Lang-Miers, and Whitehill
                                Opinion by Justice Lang-Miers
       In this suit affecting the parent–child relationship, a jury found that Mother’s parental

rights to A.G. should be terminated and that Foster Mom should be named primary managing

conservator of A.G. instead of Mother’s cousin. The trial court rendered judgment according to

the jury’s verdict. See TEX. FAM. CODE ANN. § 105.002(c) (West 2015) (trial court may not

contravene jury verdict on issue of appointment of managing conservator).

       Mother does not appeal the termination of her parental rights, but she appeals the jury’s

finding that it was in A.G.’s best interest to appoint Foster Mom, not Mother’s cousin, as

managing conservator of A.G. We conclude that Mother lacks standing to challenge the jury’s

findings regarding conservatorship.

       An order terminating a parent’s rights to a child divests the parent and the child of all

legal rights and duties with respect to each other except the child’s right to inherit from and

through her parent. Id. § 161.206(b) (West 2014). Mother does not appeal the jury’s
determination that her parental rights should be terminated. Consequently, those findings are

binding on her. See In re S.M.C., No. 07-04-0429-CV, 2005 WL 441538, at *1 (Tex. App.—

Amarillo Feb. 25, 2005, no pet.) (mem. op.). Upon termination of the parent–child relationship

between Mother and A.G., Mother lost all legal right with respect to A.G. As a result, Mother

does not have standing to challenge the jury’s findings concerning appointment of Foster Mom

as A.G.’s managing conservator. Id.; see also In re H.M.M., 230 S.W.3d 204, 204 (Tex. App.—

Houston [14th Dist.] 2006, no pet.) (mother did not have standing to challenge order that failed

to grant grandfather sole custody of minor because she lost all legal interest in child when she

did not appeal order terminating her parental rights). And Mother’s cousin does not appeal the

jury’s findings against her.

       Because Mother does not have standing to challenge the appointment of A.G.’s managing

conservator, we do not have subject-matter jurisdiction over her claim. Accordingly, we dismiss

the appeal.




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE


161207F.P05




                                              –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF A.G., A CHILD,                   On Appeal from the 304th Judicial District
                                                    Court, Dallas County, Texas
No. 05-16-01207-CV                                  Trial Court Cause No. 14-1176-W.
                                                    Opinion delivered by Justice Lang-Miers.
                                                    Justices Bridges and Whitehill participating.


        In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of jurisdiction.



Judgment entered this 17th day of February, 2017.




                                             –3–